     Case 1:20-cv-10868-JGK-KHP Document 38 Filed 09/01/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
DEVORA SHABTAI,
                    Plaintiff,                 20 Civ. 10868 (JGK)

           - against -                         ORDER

GOLDIE SHABTAI,
                    Defendant.
───────────────────────────────────

JOHN G. KOELTL, District Judge:

    The Court will not dismiss the case sua sponte on the basis

of an unsworn letter. The defendant should answer or move to

dismiss the complaint with proper papers. The defendant may

proceed with counsel or pro se. If the defendant proceeds pro se,

the defendant may wish to consult the New York Legal Assistance

Group (NYLAG) at (212) 659-6190. A flyer about contacting NYLAG is

also attached to this Order. The time for the defendant to respond

to the complaint is extended to September 24, 2021.

    Chambers will mail a copy of this Order and attachments to

the pro se parties at the following addresses:

Goldie Shabtai                        Devora Shabtai
Yohanan Bader 6                       2118 East 69th St.
Ramat Gav                             Apt. #2
Israel                                Brooklyn, NY 11234
972/XX-XXXXXXX                        718 954 4973


SO ORDERED.

Dated:    New York, New York
          September 1, 2021

                                            /s/John G. Koeltl
                                              John G. Koeltl
                                       United States District Judge
        Case
         Case1:18-cv-00942-JGK-BCM
              1:20-cv-10868-JGK-KHP Document
                                     Document27
                                              38 Filed
                                                  Filed05/27/20
                                                        09/01/21 Page
                                                                  Page17
                                                                       2 of 217




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
